Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 12/2/21.  Claims 1,13 are amended.  Claims 6-11,14-19 are cancelled and claims 20-23 are added.  Claims 1-5,12-13 and 20-23 are pending.
The previous 112, 102 rejections and objection are withdrawn due to the amendment.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The hydrocolloid recited in claim 22 is not disclosed in the instant disclosure entirely.  The specification only discloses xanthan gum, starch and maltodextrin.  There is no disclosure of all the hydrocolloid listed.  There is no disclosure of the composition being agglomerated as recited in claim 21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5,12-13,20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwinski ( 9420818) in view of Gugger ( 2016/0309732).
For claims 1, 3, Sliwinski discloses a preparation of food for dysphagia patients.  The preparation is in the form of thickened food.  Sliwinski discloses a method for thickening nutritional products to make the products suitable for dysphagia patients by mixing starch, at least one selected from xanthan gum and methylcellulose and at least one selected from galactomannan and glucomannan with the nutritional product.  For claims 5, 6, Sliwinski discloses the thickening composition is used to thicken liquids and/or liquefied foods such as beverages, dairy products, vegetables such as carrots, spinack etc.. For claim 20, Sliwinski disclose composition comprising hydrocolloid.  For claim 21, the composition is formed by mixing the ingredients including starch, gum and maltodextrin.  Thus, the composition is considered agglomerated because the claim does not have any parameter defining agglomerated.  For claim 22, Sliwinki disclose cellulose, starch maltodextrin, xanthan gum  etc.. For claim 23, Sliwinski discloses 20-90% starch, tara gum as .4-40%, xanthan gum at .1-10 and maltodextrin at 0-55%.  The claimed amounts fall within the ranges disclosed in Sliwinski.    Sliwinki also discloses a thickened nutritional product comprising protein, fat and the thickener composition.  ( see col. 2 line 58 through col. 3 , col. 4 and col. 5 lines 1-25)
Sliwinski does not disclose adding a homogenized, comminuted pulse that is enzyme treated as in claims 1, 3-5,12, 20,the type of pulse as in claim 2, the consistency as in claim 13 and the amount of the pulse product as in claim 23.
Gugger discloses a legume-based dairy substitute and consumable food products.  The product is a liquefied legume material.  The legume material is milled, hydrated and then treated with amylase at elevated temperature to cause enzymatic digestion and liquefaction of starch in the hydrate legume.  
	Sliwinski discloses the thickened compositions can be used in liquefied foods such as beverages, dairy products, nutritional supplements etc..  It would have been obvious to one skilled in the art to add the legume milk substitute disclosed in Gugger to the thickener composition of Sliwinski when desiring to make non-dairy beverage.  It would also have been obvious to add the Gugger legume milk substitute to make nutritional product comprising protein.  The additional would have been totally compatible as Gugger discloses the legume milk substitute can be added to a variety of food products and beverages.  It would have been obvious to one skilled in the art to determine the amount of the legume material depending on the product made and the nutrition desired.  Such parameter can readily be determine by one skilled in the art through routine experimentation.  It would have been obvious to one skilled in the art to determine the consistency depending on the type of food products and to optimize for giving to dysphagia patients.  Such parameter can readily be determined by one skilled in the art through routine experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olsen discloses preparation of milk substitute from bean.
Burbidge discloses cohesive liquid bolus comprising molecules providing visco-elasticity.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,12-13 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




January 27, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793